Exhibit 10.1
 
RAMCO GERSHENSON PROPERTIES TRUST
CHANGE IN CONTROL POLICY




This Policy, revised as of this 14th day of May, 2013, covers the executive
officers (the “Executives”) of Ramco-Gershenson Properties Trust (the
“Trust”).  Additional individuals may be added to this Policy from time to time
by the Compensation Committee of the Trust.


This Policy sets forth the benefits which the Trust will provide to each of the
Executives if his or her employment with the Trust or an applicable subsidiary
of the Trust is terminated in certain circumstances following a Change in
Control (as defined below).  This Policy shall remain in effect with respect to
any Change in Control which occurs prior to the termination of this Policy by
the Compensation Committee or during the one year period following the
termination of this Policy by the Compensation Committee.  In the event of
termination of this Policy, prompt notice thereof shall be given to each of the
Executives who is then employed by the Trust or a subsidiary.


1.           Certain Definitions.  For purposes of this Agreement, the following
definitions shall have the following meanings:


(a)           “Cause” shall mean (i) actual dishonesty intended to result in
substantial personal enrichment at the expense of the Trust or of any subsidiary
of the Trust, (ii) conviction of a felony or (iii) repeated willful and
deliberate failure or refusal to perform the duties normally associated with the
Executive’s position which is not remedied in a reasonable period of time after
receipt of written notice from the Trust.


(b)           “Change in Control” shall mean:


(i)           on or after the date of execution of this Agreement, any person
(which, for all purposes hereof, shall include, without limitation, an
individual, sole proprietorship, partnership, unincorporated association,
unincorporated syndicate, unincorporated organization, trust, body corporate and
a trustee, executor, administrator or other legal representative) (a “Person”)
or any group of two or more Persons acting in concert becomes the beneficial
owner, directly or indirectly, of securities of the Trust representing, or
acquires the right to control or direct, or to acquire through the conversion of
securities or the exercise of warrants or other rights to acquire securities,
40% or more of the combined voting power of the Trust’s then outstanding
securities; provided that for the purposes of this Policy (A) “voting power”
means the right to vote for the election of trustees, and (B) any determination
of percentage of combined voting power shall be made on the basis that (x) all
securities beneficially owned by the Person or group or over which control or
direction is exercised by the Person or group which are convertible into
securities carrying voting rights have been converted (whether or not then
convertible) and all options, warrants or other rights which may be exercised to
acquire securities beneficially owned by the Person or group or over which
control or direction is exercised by the Person or group have been exercised
(whether or not then exercisable), and (y) no such convertible securities have
been converted by any other Person and no such options, warrants or other rights
have been exercised by any other Person; or
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           a reorganization, merger, consolidation, combination, corporate
restructuring or similar transaction (an “Event”), in each case, in respect of
which the beneficial owners of the outstanding Trust voting securities
immediately prior to such Event do not, following such Event, beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees of the Trust and any resulting parent entity of the Trust in
substantially the same proportions as their ownership, immediately prior to such
Event, of the outstanding Trust voting securities; or


(iii)           an Event involving the Trust as a result of which 40% or more of
the members of the board of trustees of the parent entity of the Trust or the
Trust are not persons who were members of the Board immediately prior to the
earlier of (x) the Event, (y) execution of an agreement the consummation of
which would result in the Event, or (z) announcement by the Trust of an
intention to effect the Event; or


(iv)           the Board adopts a resolution to the effect that, for purposes of
this Policy, a Change in Control has occurred.


(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended.


(d)           The “Change in Control Date” shall be any date during the duration
of effectiveness of this Policy on which a Change in Control occurs.  Anything
in this Policy to the contrary notwithstanding, if an Executive’s employment or
status as an elected officer with the Trust or any subsidiary of the Trust is
terminated within three months prior to the date on which a Change in Control
occurs, then unless such employment or status as an elected officer with the
Trust is terminated (i) for Cause, or (ii) voluntarily by such Executive, for
all purposes of this Agreement the “Change in Control Date” shall mean the date
immediately prior to the date of such termination.


(e)           “Good Reason” shall mean the initial existence of one or more of
the following conditions arising without the consent of the Executive within the
one-year period following a Change in Control, provided that the Executive
provides notice to the Trust of the existence of such condition within 90 days
of the initial existence of the condition and the Trust does not remedy the
condition within 30 days after receiving notice:


(i)           a material diminution in the Executive’s base salary in effect
immediately before the Change in Control Date or as increased from time to time
thereafter;


(ii)          a material diminution in the Executive’s authority, duties, or
responsibilities;


(iii)         a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to the Board;
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)           a material diminution in the budget over which the Executive
retains authority;
 
(v)           a material change in the geographic location at which the
Executive must perform the services related to his or her position; or


(vi)           any other action or inaction that constitutes a material breach
by the Trust of any agreement under which the Executive provides services to the
Trust.


2.           Change in Control Benefits.  Upon termination of an Executive’s
employment within one year following a Change in Control Date (x) by the Trust
other than for Cause or upon Executive’s death or permanent disability or (y) by
Executive for Good Reason, the Trust will pay as severance pay to such
Executive, not later than the 30th day following the date of termination, a lump
sum severance payment (the “Severance Payment”) equal to the product of:  for
the Chief Executive Officer, 2.99; and for the Chief Financial Officer, an
Executive Vice President or a Senior Vice President, 2.0; multiplied by the sum
of (i) Executive’s annual base compensation, plus (ii) Executive’s target annual
bonus, each for the calendar year in which the termination occurs; provided,
that for all Executives other than the Chief Executive Officer in no event shall
the sum of the Severance Payment plus all other compensation amounts considered
for purposes of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) to be contingent on the Change in Control exceed the product of
2.99 multiplied by the “base amount” within the meaning of Sections 280G(b)(3)
and 280G(d) of the Code, and any applicable temporary or final regulations
promulgated thereunder, or its equivalent as provided in any successor statute
or regulation.  Notwithstanding the reference to Section 280G of the Code in
this Policy, none of the Executives shall be entitled to any gross-up payments
under this Policy with respect to any Severance Payments or other payments or
benefits in the event that any excise tax under the Code is imposed on him or
her.


3.           No Mitigation.  The Executives will not be required to mitigate the
amount of any payment provided for in this Policy by seeking other employment or
otherwise, nor will the amount of any payment or benefit provided for in this
Policy be reduced by any compensation earned by any of them as the result of
employment by another employer or by retirement benefits after the date of
termination, or otherwise.


4.           Effect on Other Agreements.  This Severance Policy shall not limit
or otherwise affect the provisions of any employment agreement between the Trust
and an Executive, and the terms of any such employment agreement shall be
unaffected by the adoption of this Severance Policy.  The Severance Payment
provided for in this Policy with respect to any Executive shall be reduced by
any other severance or separation payments (not including the acceleration of
vesting of any options, shares or rights under any incentive plans of the Trust)
provided for in any other agreements or arrangements between the Trust and the
applicable Executive.  The vesting of each Executive’s long-term incentive plan
awards shall not be affected by this Policy, but shall be determined pursuant to
the provisions of such plan or plans.
 
 
3

--------------------------------------------------------------------------------

 

In witness whereof, and pursuant to the approval of the Compensation Committee
of the Trust, this Policy is adopted as of the date first set forth above.
 

 
Ramco-Gershenson Properties Trust
         
 
By:
       
Dennis Gershenson
     
Chairman and CEO
         


 
4